Respondent was admitted to the Bar by this court on July 16, 1968. Petitioner moves to confirm the reports of the Referee which sustained the following charges of professional misconduct against respondent: Eleven charges of temporary conversion of clients’ moneys; five charges of issuing worthless checks; two charges of disregarding numerous inquiries from two clients concerning their matters; two charges of failing to co-operate with petitioner’s Committee on Grievances in *948its investigation of complaints concerning his professional conduct and giving misleading testimony; and single charges of failing to properly maintain an escrow account and to co-operate with petitioner’s inquiry into the maintenance of such account; neglecting the defense of an action; failing to institute foreclosure proceedings in a real estate matter; neglecting the prosecution of a trespass action; and failing to make payments due on a note and to redeem the note from the guarantor after the lender sold the securities pledged as collateral and indorsed the note to the guarantor. The record supports the Referee’s findings and the motions to confirm the Referee’s reports are granted. In mitigation, it appears that the converted moneys were repaid and that the worthless checks were subsequently redeemed. Additionally, the respondent stated at the hearing before the court that it is his intention to make arrangements to repay the moneys owed to the guarantor of the note. Under all the circumstances, we conclude that respondent should be suspended from the practice of law for a period of six months and thereafter until the further order of the court. Respondent suspended for a period of six months, the date of commencement to be fixed in the order to be entered hereon. Koreman, P. J., Greenblott, Sweeney, Kane and Herlihy, JJ., concur.